MANN, Judge.
Appellants purchased property zoned for commercial use but restricted to residential use by a covenant running with the land of which they had actual as well as constructive notice. They built and operated a day nursery without seeking the advice of a lawyer. This was error on their part, but there was none on the part of the learned chancellor who enjoined permanently the violation of the restriction. Moore v. Stevens, 90 Fla. 879, 106 So. 901, 43 A.L.R. 1127 (1925); Hagan v. Sabal Palms, Inc., 186 So.2d 302 (Fla.2d D.C.A.1966); Thompson v. Squibb, 183 So.2d 30 (Fla.2d D.C.A.1966).
Affirmed.
ALLEN, Acting C. J., and PIERCE, J., concur.